Beck, J.
I. The petition alleges that plaintiff holds certain judgments against H. Fred Mass, who purchased certain lands described in the petition; and, in order to defraud his creditors, caused them to be conveyed to his minor son Louis Mass; that the lands were purchased with the money of H. Fred Mass; and that he has no other property from which 2>laintiff’s judgment can be collected. The father and son were both made defendants to this action. The son alone appeals.
II. The ease involves no disputed question of law. Its decision turns wholly upon the facts. The evidence satisfactorily shows that the father purchased the lands with his own money, and caused them to be conveyed to his son in order to defeat his creditors, and that he has no other property which may be reached by execution. These facts, it is shown b}*- the evidence, he admitted, and they are established by other clear evidence. A discussion of the testimony would be of no profit to the parties. In cases of this kind, we content ourselves with a statement of the conclusions we reach upon the evidence.
III. Defendant’s counsel insist that plaintiff cannot recover for the reason that no executions were issued on the judgments and returned nulla bona. But the pleadings and evidence show that the judgment debtor had no property which could have been levied upon under execution. It would have been vain to issue executions, as nothing could have been realized thereon. The law will not require parties to incur expense and delay when no benefit arises therefrom to any one concerned in the matter.
The decree of the circuit court is Affirmed.